Title: To Thomas Jefferson from Albert Gallatin, 12 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                12 Jun 1806
                            
                        
                        The enclosed were received during my absence. Is it necessary to give any particular directions on the
                            subject particularly as respects the restriction of anchoring ground?
                  Respectfully submitted
                        
                            A.G.
                        
                    